Judge Greene
dissenting.
I disagree with the majority’s conclusion that our Supreme Court has adopted a per se rule that whenever a person serves as a bailiff in a criminal trial and testifies for the state in that trial “prejudice to the defendant is conclusively presumed.”
*397As the majority has stated, our Supreme Court has enunciated a “bright line” rule which applies to this case.
[W]here the custodian or officer in charge of the jury in a criminal case is a witness for the State, prejudice to the defendant is conclusively presumed and he is entitled to a new trial.
State v. Wilson, 314 N.C. 653, 655, 336 S.E.2d 76, 77 (1985); State v. Mettrick, 305 N.C. 383, 385, 289 S.E.2d 354, 356 (1982); State v. Macon, 276 N.C. 466, 473, 173 S.E.2d 286, 290 (1970). In Macon, our Supreme Court concluded that because the bailiffs in the defendant’s trial did not act as custodians or officers in charge of the jury, the “defendant received a fair trial in a fair tribunal in keeping with basic requirements of Due Process.” Id. at 473, 173 S.E.2d at 290. The Court determined that the bailiffs did not act as custodians or officers in charge of the jury because they “were not in the presence of the jurors outside the courtroom, had no communication at any time with theiñ, and had no custodial authority over them.” Id. Instead, the bailiffs only opened the door to send the jury out and called them back when required. Id.
In Mettrick, our Supreme Court refined the analysis employed by the Court in Macon stating that our courts should look to “factual indicia of custody and control,” that is, “we must look to the relationship existing in fact between the witness for the State and the jurors in any given case in order to determine whether the witness has acted as a custodian or officer in charge of the jury so as to raise the conclusive presumption of prejudice.” Mettrick, 305 N.C. at 386, 289 S.E.2d at 356. In Mettrick, the Court concluded that the sheriff and his deputy had acted as custodians or officers in charge of the jury because they had been alone with the jurors for hours as they drove the jurors in a bus through the mountains, they had custody over the jurors during “protracted periods of time with no one else present,” and “the jurors’ safety and comfort were in the officers’ hands during these periods of travel.” Id.
In Wilson, our Supreme Court, citing Macon and Mettrick for the “bright line” rule, expanded the scope of Macon and Mettrick by holding that the “bright line” rule also applies where the custodian or officer in charge of the jury is an immediate family member of the prosecuting attorney, the defendant, the defendant’s counsel, or a crucial witness. Wilson, 314 N.C. at 655-56, 336 S.E.2d at 77. Under Wilson, if a bailiff is both the custodian or officer in charge of the jury and an immediate family member of one of *398these trial participants, prejudice to the defendant is conclusively presumed, even though the bailiff does not testify for the state. In Wilson, the Court concluded that the bailiff, who was the prosecutor’s wife, was also the officer in charge of the jury. Id. at 655, 336 S.E.2d at 76-77. She spoke to a juror during a break in the jury’s deliberations. During that conversation, the juror told the bailiff that she had seen the bailiff driving home with the prosecutor after work. Another juror told the bailiff that she too had seen the bailiff and the prosecutor driving to work together. The bailiff then had a friendly conversation with those jurors about the fact that they were “ ‘nearly neighbors and didn’t even know it.’ ” Id. at 655, 336 S.E.2d at 77. Contrary to the majority’s assertion, the Court did not abandon the “factual indicia” analysis of Mettrick and assume that every bailiff is necessarily an officer in charge of the jury. Although implicitly done, the Wilson Court analyzed the bailiff’s relationship with the juror consistent with the “factual indicia” analysis of Mettrick in reaching the conclusion that the bailiff was also an officer in charge of the jury. Because Macon and Mettrick have not been overruled, explicitly or implicitly, our courts must still use the “factual indicia” analysis to determine whether a bailiff has acted as a custodian or officer in charge of the jury.
As the majority acknowledges, the facts of Macon are virtually identical to the facts of this case. The record in this case shows that on one occasion during one day of a three-day trial, the bailiff “held the gate open” for the jury, “opened the jury room door,” and “told them to take their seats and sit down.” The bailiff had no other communication with any of the jurors. The relationship between the bailiff and the jurors does not compel a conclusion that the bailiff was the custodian or officer in charge of the jury. As in Macon, “[t]he exposure of the jury to . . . [the bailiff] was brief, incidental, and without legal significance.” Id. at 473, 173 S.E.2d at 290.
Contrary to the majority’s position, there is nothing inconsistent about the holdings in Macon, Mettrick, and Wilson. Because “the appearance of a fair trial before an impartial jury is as important as the fact that a defendant actually receives such a trial,” our Supreme Court’s primary goal in deciding Macon, Mettrick, and Wilson has been to maintain and promote public confidence in the integrity of our jury system by guarding “against any actions or situations which would raise the slightest suspicion that the *399jury in a criminal case had been influenced or tampered with so as to be favorable to either the State or the defendant.” Wilson, 314 N.C. at 656, 336 S.E.2d at 77; Mettrick, 305 N.C. at 385, 289 S.E.2d at 356. Therefore, the defendant in a criminal trial is conclusively presumed to have suffered prejudice where (1) an immediate family member of either the prosecuting attorney, the defendant, the defendant’s counsel, or a crucial witness serves as the custodian or officer in charge of the jury, Wilson, 314 N.C. at 656, 336 S.E.2d at 77, and where (2) “a witness for the State acts as a custodian or officer in charge of the jury . . . .” Mettrick, 305 N.C. at 385, 289 S.E.2d at 356. This is so because of the appearance that the jury has been influenced or tampered with in some way by the immediate family member/witness-custodian/officer in charge of the jury who, by definition, closely associates with the jury before or during the trial. Gonzales v. Beto, 405 U.S. 1052, 1056, 31 L.Ed.2d 787, 789 (1972); Turner v. Louisiana, 379 U.S. 466, 473, 13 L.Ed.2d 424, 429 (1965); Wilson, 314 N.C. at 656, 336 S.E.2d at 77; Mettrick, 305 N.C. at 385-86, 289 S.E.2d 356; Macon, 276 N.C. at 473, 173 S.E.2d at 290; Annotation, Propriety And Prejudicial Effect, In Criminal Case, Of Placing Jury In Charge Of Officer Who Is A Witness In The Case, 38 A.L.R.3d 1012, 1015 (1971) (general rule that mere supervision of jury by witness-bailiff without more is not improper). If, however, the bailiff is not the custodian or officer in charge of the jury, which essentially means that the bailiff does not closely associate with the jury before or during the trial, then the conclusive presumption of prejudice does not apply when the bailiff happens to be an immediate family member of a participant in the trial or testifies for the state.
Accordingly, I would not grant the defendant a new trial on the grounds asserted by the majority. Furthermore, because the defendant’s remaining assignments of error are without merit, I find no error in the defendant’s trial.
I dissent.